Case: 20-2006 Case
               Document:  00117756144Document
                   1:20-cv-00536-SM    Page: 186 Date
                                                 Filed Filed: 06/23/2021
                                                       06/24/21   Page 1 of Entry
                                                                            1     ID: 6430142




                    United States Court of Appeals
                                  For the First Circuit
      No. 20-2006
                                   SENSA VEROGNA, individual

                                        Plaintiff - Appellant

                                                 v.

                                         TWITTER, INC.

                                       Defendant - Appellee


                                           MANDATE

                                       Entered: June 23, 2021

             In accordance with the judgment of June 2, 2021, and pursuant to Federal Rule of
      Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                               By the Court:

                                               Maria R. Hamilton, Clerk


      cc:
      Seth R. Aframe
      Jonathan Mark Eck
      Julie E. Schwartz
      Sensa Verogna
